Title: To James Madison from Elias Vander Horst, 2 March 1802 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


2 March 1802, Bristol. Transmits copies of his letters of 12 and 13 Feb., since which nothing worth communicating has occurred. Forwards four letters from Rufus King and encloses newspapers and the latest London price current.
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p. Written at the bottom of Vander Horst to JM, 12 and 13 Feb. 1802. Copy (ibid.) dated 3 Mar. 1802. Enclosures not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:464 and n.



   
   A full transcription of this document has been added to the digital edition.

